         Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 1 of 48




                        UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF COLUMBIA


TAYLOR ENERGY COMPANY LLC,       )
    Plaintiff,                   )
vs.                              ) CIVIL ACTION NO.: 20-01086 (JDB)
                                 )
UNITED STATES OF AMERICA,        )
ACTING BY AND THROUGH THE        )
UNITED STATES COAST GUARD        )
NATIONAL POLLUTION FUNDS CENTER, )
    Defendant.                   )
                                 )
                                 )


           MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
            TAYLOR ENERGY’S MOTION TO DISMISS COUNTERCLAIMS




                                      CARL D. ROSENBLUM, T.A.
                                      ALIDA C. HAINKEL
                                      LAUREN C. MASTIO
                                      TAYLOR K. WIMBERLY
                                      Jones Walker LLP
                                      201 St. Charles Avenue, 49th Floor
                                      New Orleans, Louisiana 70170-5100
                                      Telephone: (504) 582-8000
                                      Facsimile: (504) 589-8296
                                      E-mail: crosenblum@joneswalker.com

                                      And

                                      PAUL A. DEBOLT
                                      Venable LLP
                                      600 Massachusetts Avenue, NW
                                      Washington, D.C. 20001
                                      Telephone: (202) 344-4000
                                      Email: PADebolt@Venable.com

                                      Attorneys for Taylor Energy Company LLC,
                                      Plaintiff/Counterclaim Defendant




{N4056702.1}
           Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 2 of 48




                                                   TABLE OF CONTENTS



INTRODUCTION......................................................................................................................... 1

FACTUAL BACKGROUND ....................................................................................................... 2

I.        TAYLOR ENERGY AND THE COAST GUARD COOPERATED CLOSELY
          FOR MORE THAN TEN YEARS. .................................................................................... 2

II.       BECAUSE OF POLITICAL PRESSURE, THE COAST GUARD SUDDENLY
          STOPPED COOPERATING WITH TAYLOR ENERGY AND BEGAN
          CONCEALING INFORMATION...................................................................................... 3

III.      THE GOVERNMENT DID NOT PRESENT THE BILLS FOR REMOVAL
          COSTS TO TAYLOR ENERGY UNTIL AFTER THEY WERE SUBMITTED TO
          AND PAID BY THE OSLTF. ............................................................................................ 5

IV.       THE UNITED STATES’ JUNE 2, 2020 DEMAND LETTER. ......................................... 7

V.        THE LITIGATION BETWEEN TAYLOR ENERGY AND THE COAST
          GUARD. ............................................................................................................................. 8

          A.         The LA Luttrell Litigation. ......................................................................................8

          B.         The Louisiana Action. ..............................................................................................9

          C.         The AOG Litigation and Counterclaims. ...............................................................10

LAW AND ARGUMENT........................................................................................................... 12

I.        APPLICABLE RULE 12(B) STANDARDS.................................................................... 12

          A.         Rule 12(b)(1). .........................................................................................................12

          B.         Rule 12(b)(3). .........................................................................................................12

          C.         Rule 12(b)(6). .........................................................................................................13

II.       THE COUNTERCLAIMS MUST BE DISMISSED PURSUANT TO RULE
          12(B)(3) AND 28 U.S.C. § 1406 BECAUSE THE LOUISIANA ACTION WAS
          “FIRST FILED.” ............................................................................................................... 14

          A.         The Louisiana Action is the “First Filed” Action. .................................................16

          B.         The Louisiana Action is Directly Related to Two Actions Filed Years Ago
                     That Are Currently Pending in the EDLA (the LA Luttrell Litigation). ...............18


{N4056702.1}                                                          ii
           Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 3 of 48




          C.         The Louisiana Action and the Counterclaims Raise Both Factual and Legal
                     Issues Distinct From the AOG Litigation. .............................................................21

III.      THE COUNTERCLAIMS MUST BE DISMISSED PURSUANT TO RULE
          12(B)(3) BECAUSE VENUE IS NOT PROPER IN THIS COURT. .............................. 22

IV.       ALTERNATIVELY, THE COUNTERCLAIMS MUST BE DISMISSED
          PURSUANT TO RULE 12(B)(3) BASED ON PRINCIPLES OF FORUM NON
          CONVENIENS .................................................................................................................. 23

V.        THE COUNTERCLAIMS MUST BE DISMISSED PURSUANT TO RULE
          12(B)(1) BECAUSE THEY ARE PREMATURE AND NOT RIPE FOR
          ADJUDICATION. ............................................................................................................ 26

VI.       THE COUNTERCLAIMS MUST BE DISMISSED PURSUANT TO RULE
          12(B)(1) AND/OR RULE 12(B)(6) FOR FAILURE TO COMPLY WITH THE
          “PRESENTMENT” REQUIREMENT OF 33 U.S.C. § 2713. ......................................... 28

VII.      THE COUNTERCLAIMS SEEKING “ALL REMOVAL COSTS . . . AND
          INTEREST” AND A DECLARATORY JUDGMENT ON LIABILITY FOR
          REMOVAL COSTS OR DAMAGES MUST BE DISMISSED PURSUANT TO
          RULES 12(B)(1) AND 12(B)(6) BECAUSE THEY ARE SPECULATIVE,
          PREMATURE AND NOT RIPE FOR ADJUDICATION BY THIS COURT. .............. 33

VIII.     THE COUNTERCLAIMS MUST BE DISMISSED PURSUANT TO RULE
          12(B)(1) AND RULE 12(B)(6) PURSUANT TO THE DOCTRINE OF PRIMARY
          JURISDICTION AND FOR FAILURE TO EXHAUST ADMINISTRATIVE
          REMEDIES....................................................................................................................... 34

          A.         The Detailed Regulatory Procedure Governing Natural Resources Damages
                     and the Ongoing and Incomplete NRDA Process..................................................35

          B.         The Natural Resources Damages Claims are Premature and Not Ripe. ................36

          C.         The Counterclaims are Subject to the Doctrine of Primary Jurisdiction. ..............37

          D.         The Government has Not Exhausted the Administrative Process or
                     Administrative Remedies. ......................................................................................39

IX.       THE COUNTERCLAIMS SEEKING PENALTIES MUST BE DISMISSED
          PURSUANT TO RULE 12(B)(6) FOR FAILURE STATE A CLAIM. .......................... 41

CONCLUSION ........................................................................................................................... 44




{N4056702.1}                                                        iii
         Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 4 of 48




         Plaintiff/Counterclaim-Defendant, Taylor Energy Company LLC (“Taylor Energy”),

respectfully submits this Memorandum in support of its Motion to Dismiss the claims asserted by

Counterclaim-Plaintiff, the United States of America, “at the request of and on behalf of the United

States Coast Guard” (“Coast Guard”) (hereinafter referred to as the “United States”).1 For the

reasons discussed herein, dismissal is warranted pursuant to Federal Rules of Civil Procedure

12(b)(1), 12(b)(3), and 12(b)(6). Accordingly, the United States’ Counterclaims (the

“Counterclaims”) should be dismissed in their entirety.

                                        INTRODUCTION

         As discussed herein, various independent grounds exist for the dismissal of the

Counterclaims. Accordingly, the Counterclaims should be dismissed in their entirety pursuant to

Federal Rules of Civil Procedure 12(b)(1), 12(b)(3), and 12(b)(6). The Counterclaims are a mirror

image of an earlier filed action pending in the United States District Court for the Eastern District

of Louisiana (“EDLA”) (defined below as the “Louisiana Action”) – the district where Taylor

Energy is located, where all activities at issue occurred, and where related and threshold litigation

(defined below as the “LA Luttrell Litigation”) has been pending for twenty months. As such,

dismissal is proper under the “first filed” doctrine. Additionally, venue is not proper in this Court

under OPA’s mandatory venue provision, 33 U.S.C. § 2717(b), because the discharge and alleged

injury and damages in this matter occurred in the EDLA and Taylor Energy, the defendant to the

Counterclaims, resides in the EDLA. Alternatively, dismissal is warranted under Rule 12(b)(3)

and 28 U.S.C. § 1406(a) based on principles of forum non conveniens. The Counterclaims are also

premature and not ripe for adjudication, warranting dismissal pursuant to Rule 12(b)(1), because


         1
         Taylor Energy notes that its main demand was filed against the National Pollution Funds
Center (“NPFC”), a unit of the Coast Guard. But the Counterclaims were filed by the United States
on behalf of the Coast Guard, apparently not the NPFC.

{N4056702.1}                                     1
         Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 5 of 48




they presume the validity of the Admin. Order, the Notice, and activities and alleged costs flowing

therefrom - all of which are the subject of the LA Luttrell Litigation.

         Additionally, the Government’s failure to satisfy the “mandatory condition precedent” and

“statutory prerequisite” of “presentment” requires dismissal of the Counterclaims pursuant to

Rules 12(b)(1) and 12(b)(6) relating to the $43 million claim for reimbursement of amounts paid

by the Oil Spill Liability Trust Fund without being first presented to Taylor Energy as the

Responsible Party. Moreover, the claims for “all removal costs . . . and interest,” irrespective of

the circumstances and amounts, and for a declaratory judgment on liability for removal costs or

damages must be dismissed because they are speculative, premature and not ripe for adjudication.

         Furthermore, both the doctrine of primary jurisdiction and the failure to exhaust

administrative remedies require dismissal of the Counterclaims relating to natural resources

damages pursuant to Rules 12(b)(1) and 12(b)(6) because the detailed regulatory process

governing natural resources damages is ongoing and in its early stages. Finally, the Counterclaims,

which are completely devoid of any specific facts or allegations relating to the timing or quantity

of alleged discharge or any “gross negligence or willful misconduct” by Taylor Energy, fail to

state a claim for penalties.

         For these various reasons, the Counterclaims should be dismissed in their entirety.

                                  FACTUAL BACKGROUND2

I.       Taylor Energy and the Coast Guard Cooperated Closely for More than Ten Years.

         In September of 2004, Hurricane Ivan traveled through the Gulf of Mexico in the direction

of the central Gulf Coast. Taylor Energy was the lessee and operator of certain assets in the path


         2
         The facts herein are based on the matter alleged in the Counterclaims, as well as other
judicial matters, and the allegations contained in the public filings of such other judicial matters,
including the parallel Louisiana Action (Exhibit “1”) and the LA Luttrell Litigation (both
hereinafter defined). Additionally, certain facts are based on the Declaration of William W. Pecue,
{N4056702.1}                                      2
         Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 6 of 48




of Hurricane Ivan – namely, the MC20A Platform and a federal Outer Continental Shelf (“OCS”)

lease that included the MC20A Platform, wells and associated facilities (the location of which is

hereinafter referred to as the “MC20 Site”). Hurricane Ivan’s waves caused a massive progressive

seafloor failure that toppled Taylor Energy’s production platform and jacket (the “MC20

Incident”).

         Taylor Energy immediately notified the appropriate authorities of the loss of the platform

and responded to the MC20 Incident. Taylor Energy was designated by the Coast Guard as the

“Responsible Party”(“RP”) in accordance with the Oil Pollution Act of 1990 (“OPA”). Pursuant

to the National Contingency Plan, Taylor Energy was also designated as a member of the “Unified

Command,” along with the Coast Guard, that was established to monitor the MC20 Site and study

possible further actions to be taken in connection with the MC20 Incident. For more than a decade,

the Coast Guard and Taylor Energy worked cooperatively and collaboratively under the Unified

Command structure, and engaged in comprehensive collaborative scientific studies, assessments

and evaluations, including coordination of all response efforts.

II.      Because of Political Pressure, the Coast Guard Suddenly Stopped Cooperating With
         Taylor Energy and Began Concealing Information.

         On October 22, 2018, the Washington Post published a front page article about the MC20

Incident which was largely inaccurate, one-sided, and designed for shock value. The article led

with the sensationalized allegation that “300 to 700 barrels of oil per day have been spewing” into

the Gulf of Mexico, which had no support in the established, comprehensive science previously

accepted by both the Coast Guard and Taylor Energy. Instead, the article was primarily based on


II, President of Taylor Energy (“Declaration”) (Exhibit “2”) and on the exhibits attached to that
Declaration.



{N4056702.1}                                     3
         Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 7 of 48




an untested, unverified, non-peer reviewed study by one individual – a theory which all now

concede was essentially junk science.

         In response to the article, and without any advance notice to Taylor Energy, the next day

the Coast Guard issued Administrative Order No. 19-001 (the “Admin. Order”). The Admin. Order

ordered, among other things, that Taylor Energy “institute a containment system to capture,

contain, and remove oil” at the MC20 Site. Taylor Energy immediately sought reconsideration of

the Admin. Order on October 24, 2018, and pointed out that the Coast Guard had provided Taylor

Energy with no information to support the Admin. Order. Nonetheless, the Coast Guard,

summarily denied Taylor Energy’s request for reconsideration just one day later.

         The Admin. Order also ordered Taylor Energy to attend a Unified Command meeting on

November 6-9, 2018, where both the Coast Guard and Taylor Energy were to evaluate and select

a containment and recovery system from six to eight competing proposals. But the Coast Guard

declined to provide any information about the bidding contractors, or their proposed containment

and recovery systems, to Taylor Energy. On November 9, 2018, the Coast Guard advised Taylor

Energy that it had unilaterally selected a third party contractor Couvillion Group LLC

(“Couvillion”) as the contractor under the Admin. Order. On November 13, 2018, the Coast Guard

informed Taylor Energy that it would have 48 hours to execute a “take it or leave it” contract with

Couvillion, in which Couvillion insisted on onerous contract terms. Taylor Energy and Couvillion

were unable to agree upon a commercially reasonable contract by the short deadline dictated by

the Coast Guard.

         The next day, on November 16, 2018, the Coast Guard took the almost unprecedented

action of issuing a Notice of Federal Assumption (“Notice”) in which the Coast Guard stated that

it was partially assuming response actions pertaining to the MC20 Site. The Coast Guard then



{N4056702.1}                                     4
         Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 8 of 48




accepted Couvillion’s proposal which estimated that the “cost to design, fabricate and install the

Rapid Response Containment, Capture and Recovery system” would be just over $3 million

(which included a 30% contingency for “unknown” events) and that the scope of work could be

completed within several weeks. Exhibit “2-A” at 10.

         Even though the Coast Guard was requiring Taylor Energy to “respond to recoverable oil

at the site,” the Coast Guard continued to keep Taylor Energy in the dark about work at the MC20

Site, despite Taylor Energy’s repeated requests for information. For example, the Coast Guard sent

a very cryptic letter on May 16, 2019, notifying Taylor Energy that Couvillion had installed its

containment system. Taylor Energy responded with a plea for information in a May 24, 2019 letter,

emphasizing again that it “has been provided virtually no data or information concerning the Coast

Guard’s selection of Couvillion, the deployment of the system at MC20, or the performance of the

system to date.” Exhibit “2-B” at 1. Taylor Energy requested basic information about the “design

and installation of the containment system,” “[d]etails and specifications of Couvillion’s work,”

“[p]lanned or proposed additional activities for the MC20 Site,” and “[t]imelines and plans of

presently contemplated additional activities at MC20,” among other items of information. Id. The

Coast Guard ignored this and other requests for information about Couvillion’s and the Coast

Guard’s activities at the MC20 Site.

III.     The Government did Not Present the Bills for Removal Costs to Taylor Energy
         Until After they were Submitted To and Paid By the OSLTF.

         In addition to withholding information about Couvillion’s and the Coast Guard’s

containment related activities that began in November of 2018, the NPFC delayed over eight

months before presenting a bill to Taylor Energy for these alleged response activities. Taylor




{N4056702.1}                                    5
         Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 9 of 48




Energy has received two bills from the NPFC, each of which were just two pages long and provided

only five lines of detail. Exhibit “2” ¶¶11-12; Exhibits “2-C” and “2-D.”3

         The first bill dated July 10, 2019 was in the shocking amount of $27,132,834.30, and it

showed that Couvillion’s alleged expenses alone had so far totaled over $26 million. Exhibit “2-

C” at 3-4. That was almost nine times the $3 million Couvillion originally proposed that was

accepted by the Coast Guard. See Exhibit “2-A” at 10. Importantly, Taylor Energy first received

indications of the magnitude of Couvillion’s work almost nine months late. The second bill was

dated March 13, 2020 and was for $15,673,417.77. Exhibit “2-D” at 4. Couvillion’s alleged

expenses in that bill were almost $11 million. Id.4

         Instead of presenting each bill to Taylor Energy as the RP, as OPA requires, the Coast

Guard submitted the bills to the Oil Spill Liability Trust Fund (“OSLTF”) for payment and the

OSLTF funded Couvillion’s work. See, e.g., Exhibit “2-E” at 2 (the “Coast Guard costs” and

“contractor costs” were “paid by the Oil Spill Liability Trust Fund” and the Coast Guard wants

Taylor Energy “to reimburse the OSLTF”); Exhibit “2-F” (the Coast Guard “contracted the

Couvillion Group, using the Oil Spill Liability Trust Fund (OSLTF) to design, build and install a


         3
          Taylor Energy has not paid either of these bills. Exhibit “2,” ¶13. The bills both recognize
that Taylor Energy is not obligated to pay them until the Coast Guard provides “an accounting,”
which the Coast Guard has not yet provided. Exhibit “2-C” at 6; Exhibit “2-D” at 6. The Coast
Guard has supplied partial backup for parts of the bills, but has been unwilling to supply backup
for key time periods (for example, the Coast Guard has not provided Couvillion’s billings covering
work during late December 2018 through late April 2019, which is when the largest group of
expenses were apparently incurred since that is the time period covering the fabrication and
installation of the containment system). And, there is no evidence that Couvillion has actually been
paid.
         4
          The vast majority of the amounts in the two bills were attributable to work allegedly
performed by Couvillion. Each bill showed a total for expenses applicable to the “CG Contract,”
which was an apparent reference to the Coast Guard’s contract with Couvillion. Exhibit “2,” ¶14.
In the first bill, Couvillion’s charges were $26,286,067.77, and in the second bill, they were
$10,971,184.27. Exhibit “2-C” at 4; Exhibit “2-D” at 4.

{N4056702.1}                                      6
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 10 of 48




rapid response containment system . . .”). Indeed, the Counterclaims admit that “[t]he Coast Guard

accessed the Oil Spill Liability Trust fund to fund [Couvillion’s] work.” Rec. Doc. 19,

Counterclaims ¶ 56. It further provides that the $43,269,064.68 is “owed to the Fund,” id. at ¶ 64,

and referenced “costs incurred by the Fund.” Id. at ¶ 75. Notably, the NPFC administers the

OSLTF. 40 C.F.R. § 300.5.

IV.      The United States’ June 2, 2020 Demand Letter.

         On June 2, 2020, the Coast Guard sent a Demand Letter – entitled a “Pre-filing Notice of

Claims” – to Taylor Energy’s counsel. Exhibit “2,” ¶16; Exhibit “2-G.” The Demand Letter stated

that the Coast Guard “is prepared to file claims” against Taylor Energy “related to the [alleged]

ongoing discharge of oil from the area leased and involving the oil and gas production facility

owned and operated by Taylor Energy in the Gulf of Mexico.” Exhibit “2-G” at 1.

         In addition, the Demand Letter stated that the Coast Guard “will seek” in litigation:

                   The recovery of approximately $43 million in removal costs
                    paid by the Oil Spill Liability Trust Fund (the “Fund”),
                    administered by the Coast Guard’s National Pollution Funds
                    Center, in response to the oil discharge from Taylor Energy’s oil
                    production facility in the MC-20 Block of the Mississippi
                    Canyon area of the Gulf of Mexico, from Taylor Energy as a
                    responsible party under Section 1002(a) of the Oil Pollution Act
                    (“OPA”), 33 U.S.C. § 2702(a), and as an owner or operator of
                    an Outer Continental Shelf facility under OPA Section
                    1004(c)(3), 33 U.S.C. § 2704(c)(3);

                   A declaratory judgment, under the Declaratory Judgment Act,
                    28 U.S.C. § 2201(a), the OPA, 33 U.S.C. §§ 2702(a), 2704(c)(3),
                    2705, and 2717(f)(2), and the Clean Water Act (“CWA”), 33
                    U.S.C. § 1321(f)(4) & (5), against Taylor Energy for all removal
                    costs and damages, including natural resource damages, to be
                    incurred in this action and in any subsequent action or actions;
                    and

                   Civil penalties, under Section 311(b)(7) of the CWA, 33 U.S.C.
                    § 1321(b)(7), against Taylor Energy of up to $48,192 per day of
                    violation or $2,100 per barrel of oil that has been discharged; or
                    at least $192,768 per day or up to $5,783 per barrel of oil that

{N4056702.1}                                      7
             Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 11 of 48




                       has been discharged, to the extent that the discharge of oil was
                       the result of gross negligence or willful misconduct by Taylor
                       Energy.

Exhibit “2-G” at 1-2 (emphasis added). As is evident from the emphasized language, the Coast

Guard confirmed again in its Demand Letter that the $43 million in removal costs were in fact paid

by the OSLTF before any “presentment” to Taylor Energy.

V.           The Litigation Between Taylor Energy and the Coast Guard.

             A.     The LA Luttrell Litigation.5

             On December 20, 2018, Taylor Energy filed a “Complaint to Vacate Administrative Order

and For Other Relief” against Captain Kristi M. Luttrell, in her Official Capacity as Federal On-

Scene Coordinator for the MC20 Unified Command, and the Coast Guard in the United States

District Court for the Eastern District of Louisiana. Rec. Doc. 1, Civil Action No. 18-14046 (E.D.

La.). In that action, for almost twenty months, Taylor Energy has been challenging the issuance of

the Admin. Order and Notice discussed above relating to the Coast Guard’s decision to undertake

containment and other activities at the MC20 Site, including its retention of Couvillion. In the

Complaint, Taylor Energy seeks vacateur of the Admin. Order, the Notice, and all actions taken in

implementing them. E.g., id. at p. 52 (Taylor Energy seeks an order “[v]acating and holding

unlawful and setting aside Admin. Order No. 19-001, dated October 23, 2018, and all actions,

findings, and conclusions made pursuant thereto, including the Notice of Federal Assumption

dated November 16, 2018,” and “declaratory relief vacating and declaring the Admin. Order . . . ,

the selection of Couvillion Group, LLC, [and] the Notice of Federal Assumption . . . to be unlawful

. . . .”).



             5
         As noted below, the two consolidated actions discussed in this section are referred to as
“Luttrell” or the “LA Luttrell Litigation.”

{N4056702.1}                                        8
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 12 of 48




         In a related lawsuit, also filed on December 20, 2018 in the United States District Court for

the Eastern District of Louisiana, which was consolidated with the preceding action, Taylor Energy

filed a “Complaint for Declaratory Judgment and Other Relief” against Couvillion. Rec. Doc. 1,

Civil Action No. 18-14051 (E.D. La.). As referenced above, Couvillion is the contractor

unilaterally hired by the Coast Guard to undertake the containment and other associated work at

the MC20 Site allegedly under the auspices of the challenged Admin. Order and the Notice. In this

action, again pending for almost twenty months, Taylor Energy seeks: 1) a declaratory judgment

that Couvillion does not have the authority to conduct any activities at the MC20 Site and 2)

damages arising from Couvillion’s activities.

         This consolidated litigation (Civil Action No. 18-14046, c/w 18-14051) currently pending

in the Eastern District of Louisiana (“EDLA”) is referred to herein as “Luttrell” or the “LA Luttrell

Litigation.” The issues in the LA Luttrell Litigation substantially overlap with the issues raised in

the Demand Letter. As the docket in the LA Luttrell Litigation shows, the parties have undertaken

substantial activity in the litigation over the past twenty months, including discovery of both the

Coast Guard and Couvillion. And, notably, a Rule 30(b)(6) deposition of the Coast Guard has been

ordered by the Court. It is expected to be held within the next month. A trial date is currently set

for December 7, 2020. Rec. Doc. 286, Civil Action No. 18-14046, c/w 18-14051 (E.D. La.).

         B.     The Louisiana Action.

         In response to the Demand Letter, on June 15, 2020, Taylor Energy filed a Complaint for

Declaratory Judgment against the United States of America, acting by and through the United

States Coast Guard and the United States Coast Guard National Pollution Funds Center in the

United States District Court for the Eastern District of Louisiana. Rec. Doc. 1, Civil Action No.

20-01720 (E.D. La.), attached hereto as Exhibit “1” (the Louisiana Action”). As stated in that

Complaint, “Taylor Energy seeks a declaratory judgment in connection with the issues raised in
{N4056702.1}                                      9
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 13 of 48




the Coast Guard’s counsel’s June 2, 2020 letter,” including that “Taylor Energy pay

‘approximately $43 million in removal costs.’” Exhibit “1” at ¶ 1. Furthermore, Taylor Energy

explained that it was filing the Louisiana Action in the EDLA because “the demand seeks to hold

Taylor Energy responsible for the very activity that Taylor Energy is challenging” in the LA

Luttrell Litigation. Id. at ¶ 5. “Indeed, the vast majority of the $43 million sought in the Demand

Letter is attributable to work undertaken by Couvillion and its subcontractors, allegedly under the

authority of the legally invalid Admin. Order.” Id. Defendants’ responsive pleadings in the

Louisiana Action are due in mid-August.

         Taylor Energy filed a Motion for Partial Summary Judgment in the Louisiana Action on

July 17, 2020. Rec. Doc. 19, Civil Action No. 20-01720 (E.D. La.). Taylor Energy seeks dismissal

of the United States’ claim that Taylor Energy owes approximately $43 million in removal costs.

As set forth in that motion, Taylor Energy is not responsible for these costs inasmuch as the United

States failed to comply with the mandatory presentment requirement in the OPA. See 33 U.S.C.

§ 2713. Defendants have yet to respond. Instead, Defendants filed a Motion to Transfer Venue on

July 21, 2020, invoking an unrecognizable and legally improper construction of the “first-filed

rule” to claim that the AOG Litigation is the “first filed” action, and completely ignoring the LA

Luttrell Litigation. Rec. Doc. 20, Civil Action No. 20-01720 (E.D. La.). Taylor Energy opposed

this motion on July 28, 2020. Id., Rec. Doc. 21. It is set for submission to the court on August 5,

2020. Rec. Doc. 20-5.

         C.     The AOG Litigation and Counterclaims.

         Taylor Energy filed a judicial action for review of final agency action in this Court under

the Administrative Procedures Act (“APA”) (5 U.S.C. § 701, et seq.) against the NPFC on April

27, 2020 ( the “AOG Litigation”). Rec. Doc. 1. The judicial review relates to one limited issue:

“The action seeks judicial review of the final decision by the NPFC in which it improperly denied
{N4056702.1}                                     10
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 14 of 48




Taylor Energy’s Claim invoking the act of God defense to its liability under the Oil Pollution Act

of 1990 (‘OPA’) for the costs of responding to” the MC20 Incident. Id. at ¶ 5. If the NPFC had

properly recognized the act of God defense, then Taylor Energy would have been entitled to

reimbursement from the OSLTF of the approximately $353 million in removal costs it actually

paid as of August 2017. Id. at ¶ 83. Because this is an administrative review governed by APA

standards, Taylor Energy contends that the NPFC acted in an “arbitrary and capricious” manner in

rejecting Taylor Energy’s act of God statutory defense. Id. at ¶ 22. The primary issue is whether

Taylor Energy is entitled to the protections of this statutory defense. This issue is separate and

distinct and is independent of the issues raised in the LA Luttrell Litigation and the Louisiana

Action.

          Despite having nothing to do with the factual or legal issues raised in the AOG Litigation,6

and despite the previously filed Louisiana Action and LA Luttrell Litigation, on July 10, 2020, the

Coast Guard filed its Counterclaims. Rec. Doc. 19. Although the Counterclaims are essentially a

mirror image of the Louisiana Action, the United States inexplicably failed to disclose the

existence of the Louisiana Action.7 Pursuant to Rule 12(b) of the Federal Rules of Civil Procedure,

Taylor Energy now moves to dismiss the Counterclaims for the following independent reasons.




          6
         Indeed, the AOG Litigation does not raise or relate to the subject matter of the LA Luttrell
Litigation, the Admin. Order, the Notice, Couvillion’s retention and work, or the Demand Letter.
          7
              The Counterclaims also fail to mention the Demand Letter or the LA Luttrell Litigation.

{N4056702.1}                                        11
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 15 of 48




                                     LAW AND ARGUMENT

I.       Applicable Rule 12(b) Standards.

         A.     Rule 12(b)(1).

         Jurisdiction is a threshold issue, and a court must satisfy itself that it has subject matter

jurisdiction to hear and decide a case before proceeding to the merits. See Grand Lodge of

Fraternal Order of Police v. Ashcroft, 185 F. Supp. 2d 9, 13 (D.D.C. 2001). Under Rule 12(b)(1),

the party seeking to invoke the jurisdiction of a federal court (the United States here) bears the

burden of establishing that the court has jurisdiction by a preponderance of the evidence. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 561 (1992); US Ecology, Inc. v. U.S. Dep’t of Interior, 231

F.3d 20, 24 (D.C. Cir. 2000) (citing Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103-04

(1998); Fontaine v. Bank of Am., N.A., 43 F. Supp. 3d 1 (D.D.C. 2014). In examining jurisdictional

facts, a court may consider all relevant evidence, including material outside the pleadings. See

Land v. Dollar, 330 U.S. 731, 735 (1947); KVOS, Inc. v. Associated Press, 299 U.S. 269, 279

(1936); Jerome Stevens Pharmaceuticals, Inc. v. FDA, 402 F.3d 1249, 1253-54 (D.C. Cir. 2005).

As discussed below, there are various independent bases under which the Counterclaims should

be dismissed pursuant to Rule 12(b)(1).

         B.     Rule 12(b)(3).

         A party may move to dismiss an action based on improper venue pursuant to Rule 12(b)(3).

In considering a Rule 12(b)(3) motion, the court accepts the plaintiff’s well-pled factual allegations

regarding venue as true, draws all reasonable inferences from those allegations in the plaintiff’s

favor, and resolves any factual conflicts in the plaintiff’s favor. Mikkilineni v. Pa., No. 02-1205,

2003 U.S. Dist. LEXIS 13669, *22 (D.D.C. Aug. 5, 2003) (citing 2215 Fifth St. Assocs. v. U-Haul

Int’l, Inc., 148 F. Supp. 2d 50, 54 (D.D.C. 2001)). The court, however, need not accept the

plaintiff’s legal conclusions as true. Id. In addition, the court may examine facts outside of the

{N4056702.1}                                      12
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 16 of 48




complaint to determine whether venue is proper. Id. (citing 5A FED. PRAC. & PROC. CIV. 2d §

1352). Moreover, the party seeking to assert a new claim (the United States here) bears the burden

of alleging facts that demonstrate that venue is proper for that particular claim in this Court.

See Hunter v. Johanns, 517 F. Supp. 2d 340, 343 (D.D.C. 2007) (“[T]he plaintiff . . . bears the

burden of establishing that venue is proper.”) (citations omitted). Here, the United States has not

and cannot meet its burden to establish that venue for Counterclaims is proper in this Court.

Accordingly, the Counterclaims should be dismissed under Rule 12(b)(3).

         C.     Rule 12(b)(6).

         Pursuant to Federal Rule of Civil Procedure 12(b)(6), a court may dismiss a complaint, or

any part thereof, for failure to state a claim upon which relief may be granted. Jones v. Lieber, 606

F. Supp. 2d 53, 56 (D.D.C. 2009). A motion to dismiss under Rule 12(b)(6) questions whether the

complaint contains sufficient facts “to state a claim to relief that is plausible on its face.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (citation omitted). The court must accept all well-pleaded

factual allegations of the complaint as true, but “conclusory allegations or legal conclusions

masquerading as factual conclusions” are not considered. Beavers v. Metro. Life Ins. Co., 566 F.3d

436, 439 (5th Cir. 2009) (citation omitted); Mikkilineni, 2003 U.S. Dist. LEXIS 13669, *12-13

(citing Kowal v. MCI Communications Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994) (“The court

need not accept as true legal conclusions cast as factual allegations.”). When the complaint’s

allegations could not raise a claim of entitlement to relief, the claim should be dismissed, as “this

basic deficiency should . . . be exposed at the point of minimum expenditure of time and money

by the parties and the court.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 558 (2007) (citation

omitted). Here, the Counterclaims are devoid of any specific factual allegations entitling it to the

relief requested. Rather, it is merely a generic recitation of the law.



{N4056702.1}                                      13
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 17 of 48




         Accordingly, Taylor Energy’s Motion to Dismiss should be granted on multiple

independent grounds.

II.      The Counterclaims Must be Dismissed Pursuant to Rule 12(b)(3) and 28 U.S.C. §
         1406 Because the Louisiana Action was “First Filed.”

         The Counterclaims must be dismissed for improper venue pursuant to Rule 12(b)(3) and

28 U.S.C. § 1406 because the claims are duplicative of a previously filed action pending in

Louisiana. Therefore, the “first-filed” rule precludes the United States from prosecuting the later

filed Counterclaims in this forum. “Federal Rule of Civil Procedure 12(b)(3) instructs the court to

dismiss or transfer a case if venue is improper or inconvenient in the plaintiff's chosen forum.”

Neubrech v. Am. Nat’l Red Cross, Civil Action No. 04-0995 (RMU), 2005 U.S. Dist. LEXIS 3587,

*4-5 (D.D.C. Mar. 2, 2005) (internal citations omitted). Furthermore, 28 U.S.C. § 1406(a) provides

that “[t]he district court of a district in which is filed a case laying venue in the wrong division or

district shall dismiss, or if it be in the interest of justice, transfer such case to any district or division

in which it could have been brought.” (Emphasis added).

         Here, it is undisputed that Taylor Energy filed the Louisiana Action in the EDLA – Taylor

Energy’s chosen venue where Taylor Energy is located and all activities at issue occurred – before

the United States asserted its Counterclaims against Taylor Energy. Therefore, venue is improper

here as to those later claims under the “first-filed” rule. See Wash. Metro. Area Transit Auth. v.

Ragonese, 617 F.2d 828, 830 (D.C. Cir. 1980); Furniture Brands Int’l, Inc. v. U.S. Int’l Trade

Comm’n, 804 F. Supp. 2d 1, 3-4 (D.D.C. 2011) (Bates, J.).

         This Court should be guided by the well established D.C. Circuit precedent as set forth in

Wash. Metro. Area Transit Auth. v. Ragonese:

         For more than [seven] decades the rule in this circuit has been that “[w]here two
         cases between the same parties on the same cause of action are commenced in two
         different Federal courts, the one which is commenced first is to be allowed to
         proceed to its conclusion first . . . .” Speed Products Co. v. Tinnerman, 83
{N4056702.1}                                         14
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 18 of 48




         U.S.App.D.C. 243, 245, 171 F.2d 727, 729 (D.C. Cir. 1948), quoted in Food Fair
         Stores, Inc. v. Square Deal Market Co., 88 U.S.App.D.C. 176, 177, 187 F.2d 219,
         220 (D.C.Cir.1951). See Continental Grain v. Barge FBL-585, 364 U.S. 19, 26, 80
         S. Ct. 1470, 4 L. Ed. 2d 1540 (1960). Considerations of comity and orderly
         administration of justice dictate that two courts of equal authority should not hear
         the same case simultaneously. Hilton Hotels Corp. v. Weaver, 117 U.S.App.D.C.
         83, 83, 325 F.2d 1010, 1010 (D.C. Cir.1963) (per curiam), cert. denied, 376 U.S.
         951, 84 S. Ct. 968, 11 L. Ed. 2d 971 (1964).

617 F.2d at 830; see also Nat’l Family Planning & Reprod. Health Ass’n v. Sullivan, 1992 U.S.

Dist. LEXIS 15217, *5 (D.D.C. 1992) (“This principle of judicial comity is derived from the

policies favoring the conservation of judicial resources as well as providing for the comprehensive

disposition of litigation before the federal courts.”).

         When deciding whether to dismiss a case on the grounds that it is a parallel action, courts

may also evaluate various equitable considerations. Furniture Brands Int’l, Inc., 804 F. Supp. 2d

at 6-7. In addition to the important consideration of which action is older, courts may consider the

entire basket of equitable principles that can weigh in favor of one forum over another. Id. at 4-5.

Such equitable considerations include: “(1) whether all parties are present in both cases, (2) the

location of the witnesses, and (3) the stage of the respective proceedings.” Id. at 6-7 (citation

omitted).

         Courts routinely dismiss actions based upon the existence of earlier-filed litigation

involving the same issues. Ragonese, 617 F.2d at 831 (affirming dismissal of WMATA’s

enforcement action as “this circuit’s ‘first-to-file’ rule mandated” because enforcement would be

premature prior to the contract’s interpretation and the process of interpretation had already

commenced in a court of equal authority); Bergh v. Washington, 535 F.2d 505, 506-507 (9th Cir.

1976) (affirming dismissal of action concerning fishing regulations because of earlier-filed suit

regarding validity of same regulations at issue); Pacesetter Systems, Inc. v. Medtronic, Inc., 678

F.2d 93, 95 (9th Cir. 1982) (affirming dismissal of second-filed action regarding patent


{N4056702.1}                                      15
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 19 of 48




infringement that raised identical issues as earlier-filed suit over patent); Furniture Brands Int’l,

Inc., 804 F. Supp. 2d 1 (granting motion to dismiss pursuant to the first-to-file rule in deference to

the earlier action); Poku v. FDIC, 752 F. Supp. 2d 23 (D.D.C. 2010) (granting motion to dismiss

because case was duplicative of case pending in another federal district court) (Bates, J.); United

Transp. Union v. National Mediation Bd., 1993 U.S. Dist. LEXIS 20910 (D.D.C. June 8, 1993)

(granting motion to dismiss); Action for Childrens Television v. FCC, 827 F. Supp. 4, 15-16

(D.D.C. 1993) (granting FCC’s motion to dismiss Evergreen as a plaintiff because its challenge to

the indecency forfeiture at issue in a previously pending case are closely related to the

constitutional claim in the later filed litigation); see also Jordan v. Quander, 2012 U.S. Dist.

LEXIS 111473 (D.D.C. Aug. 9, 2012) (granting motion to dismiss) (Bates, J.). Here, the existence

of the previously filed Louisiana Action (i.e., the first filed action) that addresses all claims asserted

in the Counterclaims, and the totality of the circumstances (including, but not limited to, the

pending LA Luttrell Litigation, and the fact that venue is not proper in this Court), require the

dismissal of the later filed Counterclaims.

         A.     The Louisiana Action is the “First Filed” Action.

         It is well established that great deference is afforded to the venue selected by a plaintiff.

Wilderness Soc’y v. Babbitt, 104 F. Supp. 2d 10, 12 (D.D.C. 2000) (“Absent specific facts that

would cause a district court to question plaintiffs’ choice of forum, plaintiffs' choice is afforded

substantial deference.”); Shapiro, Lifschitz & Schram, P.C. v. R.E. Hazard, Jr. Ltd. Pshp., 24 F.

Supp. 2d 66, 70 (D.D.C. 1998) (“Plaintiff's choice of forum is due substantial deference.”). Here,

Taylor Energy exercised its right to file suit against the United States in the EDLA, the venue

where the MC20 Site is located, the venue where the costs identified in the Demand Letter were

allegedly incurred, the venue where Taylor Energy is located, and the venue of its previously filed

litigation involving related and threshold issues. Specifically, Taylor Energy filed its Louisiana
{N4056702.1}                                       16
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 20 of 48




Action against the Coast Guard and the NPFC on June 15, 2020. See Exhibit “1.” Nearly a month

later, on July 10, 2020, the “United States of America . . . on behalf of the United States Coast

Guard”8 filed the Counterclaims. Rec. Doc. 19. These two actions are mirror images of one

another. Cf. Exhibit “1” with Rec. Doc. 19. They involve identical factual and legal issues (i.e.,

whether the United States is entitled to recover approximately $43 million in removal costs and is

entitled to a declaratory judgment for past and future removal costs, damages and civil penalties),

and the parties are likewise the same (i.e., Taylor Energy and the Coast Guard).9

         Although the Counterclaims curiously do not reference the June 2, 2020, Demand Letter,

the claims alleged are virtually identical to the claims set forth in the Demand Letter. Compare

Exhibit “2-G” with Rec. Doc. 19, Counterclaims ¶¶ 3-7 (both seeking approximately $43 million

in removal costs and claiming entitlement to a declaratory judgment for past and future removal

costs, damages and civil penalties). As set forth in its Complaint in the Louisiana Action, that

litigation “arises out of the Demand Letter that is directly related to two previously filed actions in

this Court which are currently pending.”10 Exhibit “1” at ¶ 2. Indeed, Taylor Energy filed the




         8
             See Rec. Doc. 19 at 15.

         Here, the Counterclaim Plaintiff, the “United States of America . . . on behalf of the
         9

United States Coast Guard” is “substantially the same” as the defendants in the Louisiana Action,
the United States of America, acting by and through the United States Coast Guard, and the United
States Coast Guard National Pollution Funds Center, which is a unit of the Coast Guard. See
UtahAmerican Energy, Inc. v. Dep’t of Labor, 685 F. 3d 1118, 1124-25 (D.C. Cir. 2012)
(concluding that parallel litigation on the same subject in two different courts was not appropriate
where the defendant in one case (the Mine Safety and Health Administration) was a component of
the defendant in the other (the Department of Labor)); Carter v. Dir., 2019 U.S. App. LEXIS
28764, *2 (D.D.C. Sept. 23, 2019) (per curium) (finding that two officers of the U.S. Marshals
Service and the U.S. Marshals Service in the first filed case are “substantially the same” as the
Director of the U.S. Marshals Service in the later filed case).
         10
           The Counterclaims remarkably fail to even mention the Louisiana Action or the LA
Luttrell Litigation. And, surprisingly, the United States did not see fit to even notify this Court of
{N4056702.1}                                      17
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 21 of 48




Louisiana Action as a direct result of the Demand Letter. And, Taylor Energy filed suit in the

EDLA due to the two previously filed actions in the EDLA which are currently pending (the LA

Luttrell Litigation).

         In addition to the pure timing of the filing of these parallel cases, equitable considerations

mandate dismissal of the Counterclaims in favor of the Louisiana Action: (1) all parties are present

in both cases; (2) the key witnesses are located in the EDLA – i.e., Taylor Energy (including its

President, William Pecue, and its CFO, Dina Bracci Riviere), and Coast Guard New Orleans Sector

that contracted with Couvillion under the challenged Admin. Order and Notice; and (3) while the

Louisiana Action is in its early stages, the related previously filed LA Luttrell Litigation has been

pending for approximately 20 months, discovery is ongoing and trial is set for December 2020. 11

See Furniture Brands Int’l, Inc., 804 F. Supp. 2d at 6-7. There can be no question that the Louisiana

Action was the first-filed case, and the later filed Counterclaims should be dismissed in favor of

Taylor Energy’s chosen forum. See Ragonese, 617 F.2d at 831.

         B.        The Louisiana Action is Directly Related to Two Actions Filed Years Ago
                   That Are Currently Pending in the EDLA (the LA Luttrell Litigation).

         The LA Luttrell Litigation is not just related to “Taylor Energy’s liability” as “the

responsible party” in the Louisiana Action; the issues are inextricably intertwined and the outcome

of the LA Luttrell Litigation directly controls the outcome of Louisiana Action and the parallel

later filed Counterclaims. Indeed, the issues in the LA Luttrell Litigation involve threshold,

dispositive issues that must be decided before the Louisiana Action (or the parallel Counterclaims)




the existence of those cases despite the requirement of Local Rule 40.5(b) (“[P]arties shall notify
the Clerk of the existence of related cases….”).
         11
              See Section IV, infra.

{N4056702.1}                                      18
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 22 of 48




could be fully resolved – for example, the legal validity of the Admin. Order, the Notice, and

Couvillion’s activities as the Coast Guard’s contractor.

         The relationship between LA Luttrell Litigation and the Louisiana Action are outlined in

the opening paragraphs of the Complaint in the Louisiana Action:

                                                  2.

                        This Complaint arises out of the [Coast Guard’s] Demand
                Letter that is directly related to two previously filed actions [the LA
                Luttrell Litigation] in this Court which are currently pending.

                                               ***

                                                  5.

                        The present Complaint is related to and arises out of
                [Luttrell] inasmuch as the Demand Letter seeks to hold Taylor
                Energy responsible for the very activities that Taylor Energy is
                challenging in [Luttrell]. Indeed, the vast majority of the $43
                million sought in the Demand Letter is attributable to work
                undertaken by Couvillion and its subcontractors, allegedly under the
                authority of the legally invalid Admin. Order.

Exhibit “1” at ¶¶ 2, 5; see also id. at ¶ 30(a) (“Inasmuch as the $43 million sought in the Demand

Letter is tied directly to the Admin. Order and Couvillion’s alleged work and billings, the issues

raised in the Coast Guard’s Demand Letter cannot be addressed without first resolving the subject

matter asserted in the [LA Luttrell Litigation] already pending in this district”); id. at ¶ 40(a)

(Taylor Energy seeks a declaratory judgment that it “is not liable for any removal costs, penalties

or damages because the Admin. Order and Couvillion’s activities, which form the basis for the

billings, are invalid and improper as a matter of law, all as set forth in [Luttrell] pending in this

district”). In other words, the Louisiana Action is inseparable from and dependent upon resolution

of the issues raised in Luttrell.12


         12
          The United States erroneously relies upon the AOG Litigation as the alleged first filed
action as the basis for its effort to have the Louisiana Action transferred here. But this is just a
{N4056702.1}                                      19
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 23 of 48




         Significantly, Taylor Energy filed a Notice of Collateral Proceeding in the Louisiana

Action on June 16, 2020, pointing out that the Louisiana Action “is directly related to” Luttrell.

Rec. Doc. 6, Civil Action No. 20-01720 (E.D. La.). Accordingly, the Louisiana Action was

transferred to the same Section for handling on June 30, 2020. Id. at Rec. Doc. 9. Defendants never

objected to Taylor Energy’s Notice of Collateral Proceeding or explained how it is inaccurate.

         The Louisiana Action (and likewise the later filed Counterclaims) cannot be decided on its

own or independent of resolution of the threshold claims raised in the LA Luttrell Litigation.13

Rather, the issues that are before the EDLA are inextricably intertwined with and determinative of

the issues that are the subject of the Counterclaims.14 As such, the Counterclaims should be

dismissed in favor of the parallel first-filed Louisiana Action.15




further procedural ploy in forum shopping. Indeed, it is transparent attempt to take advantage of
the more liberal “substantially overlap” standard of the Fifth Circuit. See also En Fuego Tobacco
Shop LLC v. United States FDA, 356 F. Supp. 3d 1, 8-9 (D.D.C. 2019) (declining to re-engage in
an independent or additional first-filed analysis following the Fifth Circuit’s decision to transfer a
case to the District of Columbia). There is absolutely no overlap between the AOG Litigation and
the Counterclaims, much less are the claims “parallel” or even “substantially related.” And,
incredibly, the United States completely ignores the existence and relevance of the long-pending
LA Luttrell Litigation.
         13
          Likewise, the parallel Counterclaims are inseparable from Luttrell for the same reasons.
Moreover, as a predicate to its claims, the Counterclaims necessarily address Admin. Order 19-
001, the validity of which is the subject of the LA Luttrell Litigation. See Rec. Doc. 19 ¶ 52; see
also id. ¶¶ 53 – 56 (reciting facts that are directly at issue in the LA Luttrell Litigation).
Specifically, the LA Luttrell Litigation also challenges the Admin. Order and “all actions taken
thereunder,” see e.g., Exhibit “1” at ¶ 90, which includes the $43 million sought in the
Counterclaims as well as other future removal costs and damages.
         14
         Indeed, many of the factual allegations recited in the Counterclaims are directly at issue
in the LA Luttrell Litigation. See e.g., Rec. 19, Counterclaim ¶¶ 52-56.
         15
          Taylor Energy seeks dismissal as opposed to merely transfer of the Counterclaims. The
Louisiana Action and the Counterclaims address the very same issues and are virtually duplicative
and dismissal is warranted under various other independent grounds. And, courts routinely
exercise their discretion to dismiss as opposed to transfer cases.

{N4056702.1}                                     20
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 24 of 48




         C.     The Louisiana Action and the Counterclaims Raise Both Factual and Legal
                Issues Distinct From the AOG Litigation.

         The AOG Litigation addresses just one issue – whether Taylor Energy should be

reimbursed for its removal costs paid through August 31, 2017 due to recognition of the “act of

God” defense.16 There is no other issue. It is a review of final agency action under the APA, and

thus subject to the burdens and standards of review unique to that statute. Resolution of the distinct

issue raised in the AOG Litigation is not dependent on resolution of any other litigation and does

not raise or relate to the Louisiana Action, the LA Luttrell Litigation, the Admin. Order, the Notice,

or the Demand Letter.

         Just like the matters raised in the later filed Counterclaims, the Louisiana Action is a direct

response to the Demand Letter in which the Coast Guard is seeking $43 million in removal costs,

and other remedies, such as damages and penalties. Exhibit “1” at ¶ 1. The Louisiana Action is

also directly tied to the LA Luttrell Litigation because the Demand Letter, on which the Louisiana

Action is based, “seeks to hold Taylor Energy responsible for the very activities that Taylor Energy

is challenging” in the earlier filed LA Luttrell Litigation. Id. at ¶ 5; see also id. at ¶ 30(a) (“the

issues raised in the Coast Guard’s Demand Letter cannot be addressed without first resolving the

subject matter” in the LA Luttrell Litigation). And the Louisiana Action’s relationship to the

Admin. Order and Couvillion’s work are stressed throughout the Complaint in the Louisiana

Action.17 Moreover, unlike the AOG Litigation, the Louisiana Action is an ordinary action, not a

judicial review of final agency action.


         16
           Indeed, AOG Litigation relates to amounts already paid by Taylor Energy, while the
parallel Louisiana Action and the Counterclaims address billings that Taylor Energy has not paid.
The amounts at issue in the parallel actions are not at issue in the AOG Litigation, but are directly
at issue in Luttrell.

        See, e.g., Exhibit “1” at ¶5 (“Indeed, the vast majority of the $43 million sought in the
         17

Demand Letter is attributable to work undertaken by Couvillion and its subcontractors, allegedly
{N4056702.1}                                       21
         Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 25 of 48




         Finally, a review of all cases wherein a party sought review of the NPFC’s determination

regarding a statutory defense to liability under OPA did not reveal any cases where an enforcement

action was brought as a counterclaim. Therefore, the Counterclaims are not typical, highlights that

the AOG Litigation and the Counterclaims involve separate issues, and is particularly improper in

light of Taylor Energy’s earlier filed Louisiana Action and the LA Luttrell Litigation. At bottom,

the existence of the previously filed Louisiana Action and the totality of the circumstances mandate

dismissal of the later filed Counterclaims pursuant to Rule 12(b)(3) and 28 U.S.C. § 1406.

III.     The Counterclaims Must be Dismissed Pursuant to Rule 12(b)(3) Because Venue is
         Not Proper in this Court.

         In addition to dismissal based upon the first-filed doctrine, Rule 12(b)(3) and 28 U.S.C. §

1406(a) provide an additional, independent basis for the dismissal. Here, the United States has not

and cannot satisfy its burden that venue is proper in this Court for the matters asserted against

Taylor Energy in the Counterclaims. See Hunter, 517 F. Supp.2d 340; Modaressi, 441 F. Supp.2d

at 53.

         OPA’s venue provision states, “[v]enue shall lie in any district in which the discharge or

injury or damages occurred, or in which the defendant resides, may be found, has its principal

office, or has appointed an agent for service of process.” 33 U.S.C. § 2717(b). “The mandatory

text of OPA’s venue provision – that “[v]enue shall lie,” 33 U.S.C. § 2717(b) (emphasis added) –

indicates Congress’s intent that § 2717(b) serve as the exclusive source of venue for OPA claims.”

Water Quality Ins. Syndicate v. Nat’l Pollution Funds Ctr., 2020 U.S. Dist. LEXIS 13333, *13



under the authority of the legally invalid Admin. Order.”); id. at ¶ 30(a) (“As noted above, two
consolidated actions are already pending in this district relating to the validity of the Admin. Order
and the MC20 activities undertaken by Couvillion on behalf of the Coast Guard”); id. at ¶ 40(a)
(“the $43 million sought in the Demand Letter is tied directly to the Admin. Order and Couvillion’s
alleged work and billings”).

{N4056702.1}                                     22
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 26 of 48




(S.D.N.Y. Jan. 27, 2020). As such, the venue provision Congress explicitly established for

controversies arising from OPA cannot be circumvented by relying on more general venue

provisions. See, i.e., Nat’l Educ. Training Grp., Inc. v. Resolution Tr. Corp., 794 F. Supp. 838,

840 (N.D. Ill. 1992) (holding the specific venue provision of the National Bank Act of 1864

“trumps” the general venue provision of 5 U.S.C. § 703); Burns, Nordeman & Co. v. Am. Nat.

Bank & Tr. Co., 394 F.2d 300, 303 (2d Cir. 1968). Yet that is exactly what the Government posits

in its venue allegation. See Rec. Doc. 19, Counterclaims ¶ 9.18

         Here, venue in the District of Columbia is improper under § 2717(b). The discharge and

alleged injury and damages in this matter occurred in the EDLA, not the District of Columbia. See

Rec. Doc. 19, Counterclaims ¶ 45. Indeed, the gravamen of the matters asserted in the

Counterclaims all are from actions taken (the Admin. Order, Notice, Couvillion’s retention and

activities) and costs incurred in Louisiana and at the MC20 Site in the Gulf of Mexico. Moreover,

Taylor Energy, the defendant to the Counterclaims, resides in the EDLA, not the District of

Columbia, and Taylor Energy has absolutely no presence in the District of Columbia. See id. at ¶

11; Exhibit “2,” ¶ 2. Accordingly, venue in this Court is improper. This Court should dismiss the

Counterclaims in accordance with Rule 12(b)(3).

IV.      Alternatively, the Counterclaims Must be Dismissed Pursuant to Rule 12(b)(3)
         Based on Principles of Forum Non Conveniens

         In addition, principles of forum non conveniens preclude venue here. The doctrine of forum

non conveniens is based on the inconvenience of the chosen venue and a court has discretion to

dismiss even if jurisdiction and venue are otherwise proper. American Dredging Co. v. Miller, 510



         18
          Because the issues asserted in the AOG Litigation are distinct from the matters raised in
the Counterclaims, Taylor Energy’s choice to file the AOG Litigation here is irrelevant to whether
venue is proper when Taylor Energy is sought to be made a defendant.

{N4056702.1}                                    23
          Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 27 of 48




U.S. 443, 448-49 (1994) (factors relevant to forum non conveniens); see 28 U.S.C. § 1404. The

Court should exercise its discretion to dismiss the Counterclaims on the grounds of forum non

conveniens because “considerations of convenience, efficiency, and justice” overwhelmingly

favor the EDLA as the proper forum. Koster v. Lumbermens Mut. Cas. Co., 330 U.S. 518, 528

(1947).

          In considering whether to grant a motion to dismiss for forum non conveniens, a court first

determines whether the proposed alternative forum is adequate. Irwin v. World Wildlife Fund, Inc.,

448 F. Supp. 2d 29, 32 (D.D.C. 2006) (citations omitted). As long as the alternative forum provides

some potential avenue for redress, that forum generally will be considered adequate. See James M.

Moore et al., Moore’s Federal Practice-Civil §111.74 (2017). If the alternative forum is adequate,

the court then balances the private interests of the litigants and the interests of the public. Piper

Aircraft Co. v. Reyno, 454 U.S. 235, 254-61 (1981); El-Fadl v. Central Bank of Jordan, 75 F.3d

668, 677-78 (D.C. Cir. 1996), rev’d on other grounds, Samantar v. Yousuf, 560 U.S. 305 (2010).

The public interest factors in a forum non conveniens inquiry include: “local interest in having

localized controversies decided at home; the possibility of holding the trial in a forum at home

with the law that must govern the case, rather than having a court in some other forum untangle

problems in conflict of laws, and in law foreign to itself; and avoiding the imposition of jury duty

on people of a community [that] has no relation to the litigation and other administrative

difficulties that flow from foreign litigation congesting local courts.” MBI Grp., Inc. v. Credit

Foncier du Cameroun, 616 F.3d 568, 576 (D.C. Cir. 2010) (quotations and alteration omitted).

Indeed, a court’s balancing of public interest factors alone is sufficient to affirm its decision to

dismiss for forum non conveniens. See Jackson v. Am. Univ. in Cairo, 52 F. App’x 518, 518 (D.C.

Cir. 2002).



{N4056702.1}                                      24
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 28 of 48




         It is well-settled that a court can dismiss a case on forum non conveniens grounds if either

the private factors or the public factors warrant dismissal. See id. (“Piper . . . indicates that either

private interest factors or public interest factors may be cause for dismissal.”) (citing Piper

Aircraft, 454 U.S. at 242–44). The private factors include the “ease of access to sources of proof;

availability of compulsory process for attendance of unwilling witnesses, and the cost of obtaining

attendance of willing, witnesses; . . . and all other practical problems that make trial of a case easy,

expeditious and inexpensive.” MBI Grp., Inc., 616 F.3d at 576 (citing Gulf Oil Corp. v. Gilbert,

330 U.S. 501, 518 (1947)).

         Here, clearly an alternative and more appropriate forum already exists – the Eastern District

of Louisiana where the MC20 Site is located and Taylor Energy resides. Moreover, the public and

private factors overwhelmingly support dismissal in favor of the EDLA. As discussed above, the

LA Luttrell Litigation is inextricably intertwined with the factual and legal issues raised by the

Counterclaims, and the Counterclaims cannot be determined without those initial matters being

determined first. The LA Luttrell Litigation has been pending for years,19 and will continue to

proceed in the EDLA to resolution. To proceed in a new venue is contrary to the goals of judicial

efficiency.20 Additionally, the documents and other evidence (e.g., the MC20 Site, the containment

system that is the subject of certain costs claimed in the Counterclaims, and any other physical

equipment or facilities for which the United States claims Taylor Energy is responsible) are almost



         19
           The parties have undertaken substantial activity in the litigation over the past year and a
half, including thousands upon thousands of pages of filings with exhibits and discovery of both
the Coast Guard and Couvillion.
         20
           In contrast to the matters raised in the Counterclaims that are dependent upon resolution
of issues already pending in Louisiana, the AOG Litigation involves completely distinct facts (i.e.,
facts related to the administrative process and scientific/technical information concerning the “act
of God” event), which are based on the review of the Administrative Record.

{N4056702.1}                                      25
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 29 of 48




exclusively located within the EDLA. Similarly, the key witnesses are located in the EDLA. 21

Indeed, (i) the MC20 Site is located within the EDLA; (ii) the Coast Guard Sector New Orleans

responsible for the MC20 Incident, the issuance of the Admin. Order, the Notice, and Couvillion’s

retention and performance is located within the EDLA; (iii) other relevant officials participating

in the response are located within the EDLA; (iv) the Unified Command meetings all took place

in the EDLA; and (v) Taylor Energy’s office is located in the EDLA. Taylor Energy does not have

any presence in the District of Columbia. Exhibit “2,” ¶ 2. For these reasons, principles of forum

non conveniens strongly weigh in favor of dismissing the Counterclaims under Rule 12(b)(3).

V.       The Counterclaims Must be Dismissed Pursuant to Rule 12(b)(1) Because They Are
         Premature and Not Ripe for Adjudication.

         The Counterclaims are premature and not ripe for adjudication because they presume the

validity of the Admin. Order, the Notice, and activities and alleged costs flowing therefrom - all

of which are the subject of the LA Luttrell Litigation. Dismissal is therefore warranted under Rule

12(b)(1) because this Court lacks subject matter jurisdiction.

         “At the most elemental level, the constitutional minimum for the exercise of [this Court’s]

jurisdiction is a dispute presenting a justiciable ‘case or controversy.’” Wyoming Outdoor Council

v. U.S. Forest Serv., 165 F.3d 43 (D.C. Cir. 1999) (citations omitted). To be a case or controversy

for Article III jurisdictional purposes, the litigation must be “constitutionally and prudentially

ripe.” Wyoming Outdoor Council, 165 F.3d at 48 (quoting Louisiana Envtl. Action Network v.



         21
           To the extent that any Coast Guard witnesses are located in Washington, D.C., they are
likely to be witnesses on ministerial issues (such as when bills were received and paid, by way of
example). But the key witnesses – the witnesses with actual, on-site knowledge about the day-to-
day work at the MC20 Site which are the subject of the Counterclaims – are undoubtedly based in
New Orleans. Indeed, most are the same Coast Guard personnel who are involved in the activities
at issue in the LA Luttrell Litigation. Finally, the activities that are addressed in the Counterclaims
all concern conduct in Louisiana.

{N4056702.1}                                      26
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 30 of 48




Browner, 87 F.3d 1379, 1384 (D.C. Cir. 1996)). “Just as the constitutional standing requirement

for Article III jurisdiction bars disputes not involving injury-in-fact, the ripeness requirement

excludes cases not involving present injury.” Wyoming Outdoor Council, 165 F.3d at 48; see also

National Treasury Employees Union v. United States, 101 F.3d 1423, 1427 (D.C. Cir. 1996). “A

claim is not ripe for adjudication if it rests upon contingent future events that may not occur as

anticipated, or indeed may not occur at all.” Pfizer Inc. v. Shalala, 182 F.3d 975 (D.C. Cir. 1999)

(quoting Texas v. United States, 523 U.S. 296, 300 (1998)). As such, if a case is predicated upon

the resolution of pending litigation that involves whether the alleged injury actually exists in the

first place, as here, it is not judicially ripe for adjudication. See also In re BofI Holding S’holder

Litig., No. 3:15-cv-02722-GPC-KSC, 2018 U.S. Dist. LEXIS 96155 (S.D. Cal. June 7, 2018)

(finding that a significant portion of a shareholder derivative complaint was unripe because breach

of fiduciary duty claims were contingent in that they depended upon the outcome of pending

securities fraud and whistleblower litigation); Penn-America Ins. Co. v. Mapp, 461 F. Supp. 2d

442, 458 (E.D. Va. 2006) (holding that it is premature to rule on plaintiff’s duty to indemnify while

the underlying action remains pending).

         Here, as discussed in detail in Section II, supra, the matters alleged in the Counterclaims

cannot be decided on their own or independent of the LA Luttrell Litigation.22 Rather, the issues

that are before the EDLA in the LA Luttrell Litigation are inextricably intertwined with and a

precursor to the issues that are the subject of the Counterclaims. And, until those threshold issues

are ruled upon (including the exhaustion of all appeal rights), the Counterclaims are wildly




         22
              See note 13, supra.



{N4056702.1}                                     27
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 31 of 48




premature and is not ripe for adjudication by this Court. Indeed, there is no injury if the Admin.

Order, the Notice, and Couvillion’s retention are held invalid.

         It bears repeating that the Counterclaims seek to hold Taylor Energy responsible for the

very activities that Taylor Energy is challenging in the LA Luttrell Litigation. Specifically, the

United States is seeking $43 million in removal costs, and other remedies, such as damages and

penalties. Exhibit “1” at ¶ 1. The vast majority of the $43 million sought apparently is attributable

to activities undertaken by Couvillion and its subcontractors and suppliers, allegedly under the

authority of the legally invalid Admin. Order, Notice and contract. See Exhibit “2,” ¶ 14; Exhibit

“2-C” at 4; Exhibit “2-D” at 4. Likewise, future removal costs as sought in the Counterclaims will

also undoubtedly fall into this same category. The United States cannot simply ignore the legal

predicate for its claims (i.e., the legal validity of its actions and the actions of contractors which

are the subject of the LA Luttrell Litigation) as it has attempted to do. Accordingly, the

Counterclaims should be dismissed under Rule 12(b)(1) to the extent it seeks adjudication of

premature and unripe claims.

VI.      The Counterclaims Must be Dismissed Pursuant to Rule 12(b)(1) and/or Rule
         12(b)(6) for Failure to Comply with the “Presentment” Requirement of 33 U.S.C. §
         2713.23

         As a “mandatory condition precedent” to filing suit and a statutory prerequisite to

recovery of any removal costs from a Responsible Party, OPA requires that a claimant, here the

Government, present removal cost claims to the Responsible Party before it “present[s] the

claim[s] to the [Oil Spill Liability Trust Fund]” (“OSLTF”) for payment. 33 U.S.C. § 2713(a) and


         23
         Taylor Energy has already filed a Motion for Partial Summary Judgment in the Louisiana
Action on this very issue. See Rec. Doc. 19, Civil Action No. 20-01720 (E.D. La.). However, in
light of Taylor Energy’s responsive pleading deadline to the Counterclaims, and out of an
abundance of caution, Taylor Energy raises presentment here as a jurisdictional bar, mandatory
condition precedent, and a statutory prerequisite, barring recovery.

{N4056702.1}                                     28
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 32 of 48




(c). Here, the United States has failed to meet this “mandatory condition precedent” and therefore

fails to state a claim for reimbursement of the $43 million in the Counterclaims.24 Additionally,

any claims for removal costs or damages against Taylor Energy for uncertain future amounts

allegedly due are premature and speculative, and, by definition, could not satisfy the “mandatory

condition precedent” of presentment.25 The claims for reimbursement of the $43 million and any

unknown future claims that have not yet been presented to Taylor Energy must be dismissed.

         Although OPA contains detailed provisions controlling the liability of a “responsible party”

for removal costs (33 U.S.C. § 2701, et seq.; 33 U.S.C. § 2702), it expressly requires, with certain

exceptions not applicable here, that “all claims for removal costs or damages shall be presented

first to the responsible party.” Id. § 2713(a) (emphasis added). Thereafter, if the claim is not

resolved to the claimant’s satisfaction within 90 days or the responsible party denies all liability,

only then may the claimant “elect to commence an action in court against the responsible party . .

. or to present the claim to the [Oil Spill Liability Trust] Fund.” Id. at § 2713(c). Notably, the

Government acknowledges this “presentment” requirement in OPA, but then ignores this statutory

predicate. See Rec. Doc. 19, Counterclaims ¶ 21.

         OPA’s presentment requirement is no mere formality. Just the opposite – it creates a

jurisdictional defect that mandates denial of a claim if the claimant failed to comply. Boca Ciega



         24
              See Rec. Doc. 19, Counterclaims ¶¶ 3 and 4.
         25
         See id. at ¶ 5. Taylor Energy raises this point out of an abundance of caution. While
Taylor Energy does not read the First, Second or Third Counterclaims as seeking a declaration that
any and all future amounts must unequivocally be paid by Taylor Energy, to the extent that the
United States is seeking such an advisory ruling, such claims can easily be dismissed. Not only
have they not been “presented,” but they are speculative, premature, and unripe, as discussed in
more detail in Section VII, infra.



{N4056702.1}                                      29
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 33 of 48




Hotel, Inc. v. Bouchard Transp. Co., 51 F.3d 235, 240 (11th Cir. 1995) (holding “that the clear

text of § 2713 creates a mandatory condition precedent barring all OPA claims unless and until a

claimant has presented her claim” in accordance with the statute); Marathon Pipe Line Co. v.

LaRoche Indus. Inc., 944 F. Supp. 476, 477 (E.D. La. 1996) (“§ 2713’s presentation requirement

is jurisdictional and mandates dismissal when that provision is applicable and not complied with

by the claimant.”); Johnson v. Colonial Pipeline Co., 830 F. Supp. 309, 311 (E.D. Va. 1993)

(dismissing the plaintiffs’ OPA claims because the plaintiffs’ failure to satisfy the presentment

requirement constituted a “jurisdictional defect”); Gabarick v. Laurin Mar (America) Inc., 2009

U.S. Dist. LEXIS 20974, *14-20 (E.D. La. Jan 12, 2009) (granting barge owner’s motion to

dismiss, holding that it lacked subject matter jurisdiction over the OPA claims because § 2713’s

“mandatory condition precedent” to filing suit - the statutory notice/presentment requirements -

were not met); Abundiz v. Explorer Pipeline Co., Nos. 3:03-cv-0508-H, 3:03-cv-0787-H,

Memorandum Opinion and Order, at *2 (N.D. Tex. Nov. 25, 2003) (granting a motion to dismiss

“on the merits” because the “plaintiffs had failed to meet the presentation requirement under OPA”

and thus lacked subject matter jurisdiction to entertain such claims). The principal purpose of the

mandatory presentment requirement is to encourage the resolution of claims arising from an oil

spill without involving the courts. Boca Ciega Hotel, Inc., 51 F.3d at 238-39 (OPA seeks “to

encourage settlement and avoid litigation”); Gabarick, 2009 U.S. Dist. LEXIS 20974 (E.D. La.

Jan. 12, 2009) (declining to interpret OPA to “nullify the very administrative process” created by

the statute); Johnson, 830 F. Supp. at 310 (“The purpose of the claim presentation procedure is

to promote settlement and avoid litigation.”).

         The Government undeniably failed to comply with the OPA presentment requirement in

connection with the $43 million, and it appears to have done so intentionally. As noted above, the



{N4056702.1}                                     30
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 34 of 48




Coast Guard, mostly through its contractor Couvillion, started incurring massive expenditures

purportedly relating to removal costs in November of 2018. However, instead of presenting those

bills to Taylor Energy as the Responsible Party for input, review and, if proper, payment, the Coast

Guard automatically submitted the bills to the OSLTF for payment. See generally, Exhibit “2,” ¶¶

11-16. Indeed, the Counterclaims admit skipping this “presentment” requirement. The

Government states that “[t]he Coast Guard accessed the Oil Spill Liability Trust fund to fund

[Couvillion’s] work.” Rec. Doc. 19, Counterclaims ¶ 56. It further provides that the

$43,269,064.68 is “owed to the Fund,” id. at ¶ 64, and referenced “costs incurred by the Fund.”

Id. at ¶ 75. Only many months after the bills were submitted to the OSLTF, and were actually paid

by the OSLTF, did the United States then send the two bills to Taylor Energy. See generally,

Exhibit “2,” ¶¶ 11-16. By the time Taylor Energy received the first request for reimbursement

(July 2019), the Government had apparently already incurred and paid more than $28 million on

Couvillion’s $3 million accepted proposal. The failure to satisfy the “mandatory condition

precedent” of presentment to Taylor Energy prior to presenting the claim to the OSLTF for

payment requires dismissal of the Counterclaims relating to the $43 million.

         Moreover, the fact that the OSLTF has already paid the claim means that there is no way

for the Coast Guard to cure this fatal flaw. Because the bills were submitted to the OSLTF for

payment and actually funded by the OSLTF before Taylor Energy had any opportunity for input,

review or objection, any presentment to Taylor Energy now would be meaningless. The United

States cannot “put the genie back in the bottle.” Indeed, the United States’ actions here are severely

prejudicial to Taylor Energy. Beginning in November of 2018 when the Coast Guard selected

Couvillion as the contractor, Taylor Energy continually asked for information relating to

Couvillion’s work. It did so in order to perform its obligations and exercise its rights as the



{N4056702.1}                                     31
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 35 of 48




Responsible Party. But Taylor Energy was met with silence and/or concealment by both the

Government and Couvillion. Taylor Energy only knew – or thought it knew – that Couvillion’s

work would be in the range of $3 million and performed in a matter of only a few weeks. See

Exhibit “2-A” at 10. Unknown to Taylor Energy, Couvillion was generating excessive bills in the

tens of millions.26 The $27 million bill showed that Couvillion had run up expenses of over $26

million, almost ten times its represented estimate of $3 million. See Exhibit “2-C.” If the Coast

Guard had shared information with Taylor Energy timely, Taylor Energy would have had a

meaningful opportunity for input and review. Taylor Energy was consciously deprived of that

opportunity and right forever.

         “[S]trict adherence to the procedural requirements specified by the legislature is the best

guarantee of evenhanded administration of the law.” Hallstrom v. Tillamook County, 493 U.S. 20,

31 (1989). The United States must comply with the law, not just the parts of the law that are

convenient for it. See, e.g., Dep’t of Homeland Sec. v. Regents of the Univ. of Cal., 140 S. Ct. 1891,

1909 (2020) (citation omitted). Allowing the Government to cut corners and skip the presentment

stage would not only be contrary to the plain statutory language and jurisprudence, but it would

establish a harmful precedent, and place Taylor Energy and other Responsible Parties in serious

jeopardy when dealing with overzealous or heavy-handed governmental officials. Accordingly,

the Counterclaims relating to the $43 million should be dismissed for failure to satisfy the

“presentment” requirement.




         26
           Couvillion submitted its first invoice to the Coast Guard on December 3, 2018 – nearly
seven months before Taylor Energy received the first request from the Coast Guard for
“reimbursement” – and they appear to have sent bills thereafter every two weeks or so. Exhibit
“2,” ¶ 17.

{N4056702.1}                                     32
          Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 36 of 48




VII.      The Counterclaims Seeking “all removal costs . . . and interest” and a Declaratory
          Judgment on Liability for Removal Costs or Damages Must be Dismissed Pursuant
          to Rules 12(b)(1) and 12(b)(6) Because They are Speculative, Premature and Not
          Ripe for Adjudication by this Court.

          The Claims for “all removal costs . . . and interest,” irrespective of the circumstances and

amounts, and for a declaratory judgment on liability for removal costs or damages must be

dismissed because they are speculative, premature and not ripe for adjudication. See Rec. Doc. 19,

First Counterclaim, Second Counterclaim, and Third Counterclaim. Indeed, ruling on such

unknown matters – for instance, what removal costs or damages may actually be (i.e., the sums

certain), whether such removal costs or damages were properly incurred or valid, and whether such

amounts are accurate and do not contain billing errors – at this time would be improper and grossly

unfair.

          In addition to the blatant unfairness of a court adjudicating such unknowns, the statutory

regime precludes the Court from such a determination at this time. The plain language of 33 U.S.C.

§2717(f)(2), upon which the United States relies for its Third Counterclaim, provides as follows:

          An action for recovery of removal costs referred to in section 2702(b)(1) of this
          title must be commenced within 3 years after completion of the removal action. In
          any such action described in this subsection, the court shall enter a declaratory
          judgment on liability for removal costs or damages that will be binding on any
          subsequent action or actions to recover further removal costs or damages. Except
          as otherwise provided in this paragraph, an action may be commenced under this
          subchapter for recovery of removal costs at any time after such costs have been
          incurred.

Because the United States is statutorily barred from bringing an “action for recovery of removal

costs” (as discussed in Section VI), seeking a declaratory judgment, at best, is premature. Because

the Government fails to state a claim with respect to “such action,” a “declaratory judgment on

liability for removal costs or damage is likewise improper.” Accordingly, with the dismissal of the

$43 million claim, this Court must also dismiss the declaratory judgment claim.



{N4056702.1}                                      33
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 37 of 48




         Furthermore, any declaratory judgment on liability (at the appropriate time), does not

relieve the Government from (a) complying with the mandatory condition precedent of presenting

future claims (see 33 U.S. C. §2713);27 and (b) only being permitted to commence an action “after

such costs have been incurred” (see 33 U.S. C. §2717(f)(2)). Indeed, these two requirements go

hand in hand.

         Pursuant to 33 U.S.C. § 2701(3) “‘claim’ means a request, made in writing for a sum

certain, for compensation for damages or removal costs resulting from an incident.” (Emphasis

added). And, a sum certain is not known until such costs have been incurred. Moreover, “the

statutory language envisions that a claimant will bring a series of claims over the course of

conducting removal actions, rather than one lump claim at the end.” In re Oil Spill, 2011 U.S. Dist.

LEXIS 131069, *41, n.28 (Nov. 14, 2011) (citing 33 U.S. C. §2717(f)(2)). Therefore, any

Counterclaims relating to unknown or future removal costs are speculative, premature and not ripe

for adjudication. The United States’ First, Second and Third Counterclaims must be dismissed

pursuant to Rules 12(b)(1) and 12(b)(6).

VIII. The Counterclaims Must be Dismissed Pursuant to Rule 12(b)(1) and Rule 12(b)(6)
      Pursuant to the Doctrine of Primary Jurisdiction and for Failure to Exhaust
      Administrative Remedies.


         Pursuant to Rules 12(b)(1) and 12(b)(6), Taylor Energy moves to dismiss the claims

relating to natural resources damages (Third Counterclaim and Fifth Counterclaim). Such claims

are premature and are not ripe for adjudication. Their subject matter falls within the agency’s (i.e.,


         27
          Although the United States acknowledges it is bound by the presentment requirement,
see Rec. Doc. 19, Counterclaims ¶ 21, it has not, and cannot, present a “claim” for a “sum certain”
in connection with any of the future removal costs or damages. Nor have the events occurred that
would otherwise allow the United States to file a judicial action (i.e., a denial of all liability by the
Responsible Party or the passage of 90 days since the Demand Letter). Curiously, the
Counterclaims do not even mention the Demand Letter.

{N4056702.1}                                       34
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 38 of 48




the Coast Guard’s) primary jurisdiction, and the detailed administrative process expressly set forth

in the regulations, which is incomplete and ongoing. Consequently, this Court should dismiss these

claims as the United States has failed to state a claim upon which relief can be granted. Both the

doctrine of primary jurisdiction and failure to exhaust administrative remedies require dismissal.

         A.    The Detailed Regulatory Procedure Governing Natural Resources Damages
               and the Ongoing and Incomplete NRDA Process.

         OPA and its regulations establish an elaborate natural resources damages assessment

process for the evaluation and restoration of natural resources that have been contaminated by the

discharge, or threatened discharge, of oil. 33 U.S.C. § 2701 et seq. Pursuant to 33 U.S.C. § 2706(c),

the Federal Trustees, which are comprised of Federal officials acting on behalf of the public as

trustees for natural resources, must assess the natural resources damages that may result from an

oil spill. The NRDA regulations outline the procedure for such an assessment. 15 C.F.R. § 990.10

et seq. (the “NRDA Process”). Specifically, the NRDA regulations – at issue in this case – dictate

the process for collecting, compiling, and analyzing information to assess the extent of any injury

to a natural resource and to determine appropriate restoration and compensation for such injuries.

These regulations attempt to simplify the process for assessing natural resources damages by

providing a three-step procedure: (1) the Pre-assessment Phase; (2) the Restoration Planning

Phase, and (3) the Restoration Implementation Phase. See id. However, each phase has its own

procedural nuances and requirements that dictate the required process/procedure. See id.; see e.g.,

15 C.F.R. § 990.44 (requiring a Notice of Intent to Conduct Restoration Planning); 15 C.F.R. §

990.45 (requiring that Federal Trustees open and maintain an administrative record in a manner

consistent with the Administrative Procedure Act for the Restoration Planning Phase); 15 C.F.R.

§ 990.61 (requiring that Federal Trustees open and maintain an administrative record for the

Restoration Implementation Phase).


{N4056702.1}                                     35
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 39 of 48




         Upon development of a Final Restoration Plan, the Federal Trustees must present a written

demand to the responsible parties. See 15 C.F.R. § 990.62. The responsible parties must respond

within ninety (90) calendar days in writing by paying or providing binding assurance they will

reimburse trustees’ assessment costs and implement the plan or pay assessment costs and the

trustees’ estimate of the costs of implementation. If the responsible parties do not agree to the

demand within ninety (90) calendar days after trustees present the demand, the trustees may either

file a judicial action for damages or present the uncompensated claim for damages to the OSLTF,

as provided in section 1012(a)(4) of OPA (33 U.S.C. 2712(a)(4)) or seek an appropriation from

the OSLTF as provided in section 1012(a)(2) of OPA (33 U.S.C. 2712(a)(2)). See 15 C.F.R. §

990.64. Therefore, under the express requirements of the NRDA regulations, judicial action for

damages is only appropriate after the administrative process has run its course and certain

prerequisites have been satisfied. Here, because the Government seeks to “circumvent” this agency

process, judicial action is at best premature and not ripe for adjudication.

         B.     The Natural Resources Damages Claims are Premature and Not Ripe.

         This Court should dismiss these claims as premature and not ripe since the NRDA Process

is ongoing, in its early stages, and completion is necessary to assess any damages. Courts regularly

dismiss claims pursuant to Rule 12(b)(1) where judicial intervention would be premature and such

claims are not ripe. See e.g., St. Croix Chippewa Indians of Wis. v. Kempthorne, 2008 U.S. Dist.

LEXIS 76103, *24-25 (D.C. Cir. Sept. 30, 2008). The ripeness doctrine is intended to “prevent the

courts, through avoidance of premature adjudication, from entangling themselves in abstract

disagreements over administrative policies, and also to protect the agencies from judicial

interference until an administrative decision has been formalized and its effects felt in a concrete

way by the challenging parties.” Abbott Labs. v. Gardner, 387 U.S. 136, 148-49 (1967). “In

examining whether a claim is ripe for review, the Court must consider: ‘(1) whether delayed review
{N4056702.1}                                     36
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 40 of 48




would cause hardship to the plaintiff []; (2) whether judicial intervention would inappropriately

interfere with further administrative action; and (3) whether the [C]ourt [] would benefit from

further factual development of the issues presented.’” Kempthorne, 2008 U.S. Dist. LEXIS *24-

25 (quoting Ohio Forestry Ass’n v. Sierra Club, 523 U.S. 726, 733 (1998)). All of these elements

exist here.

         It is beyond dispute that the NRDA Process for the MC20 Incident is ongoing and

incomplete. In fact, this NRDA process has been pending for over four years since late 2015, yet

it is only in the Pre-Assessment Phase. Indeed, Taylor Energy has requested that NOAA28 include

it in the process on numerous occasions, yet NOAA has consistently refused, representing that the

NRDA Process remains in the Pre-Assessment Phase. Exhibit “2,” ¶ 18.

         Applying all three factors here, the Counterclaims for natural resources damages are clearly

not ripe for judicial review. First, delayed review would not cause hardship; the United States

simply needs to wait for the administrative process (which it controls) to run its course. Second,

judicial intervention would be manifestly inappropriate at this time - well before the agency has

completed the NRDA. Third, this Court will certainly benefit from further factual development,

specifically the determination regarding the existence of natural resources damages, the impacts

of same, and any restoration plan. Accordingly, the Counterclaims relating to natural resources

damages are premature and not ripe for adjudication.

         C.     The Counterclaims are Subject to the Doctrine of Primary Jurisdiction.

         Dismissal of the United States’ claims concerning natural resources damages is also proper

pursuant to the doctrine of primary jurisdiction. Courts routinely dismiss or stay claims under the



         28
         The NRDA Process is being administered by the National Oceanic and Atmospheric
Administration (“NOAA”), which is a unit of the Coast Guard.

{N4056702.1}                                     37
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 41 of 48




doctrine of “primary jurisdiction.” Montgomery Environmental Coalition v. Washington Suburban

Sanitary Commission, 607 F.2d 378, 383 (D.C. Cir. 1979) (affirming district court’s decision to

dismiss pursuant to primary jurisdiction); see Total Telecommunications Services, Inc. v. AT&T,

919 F. Supp. 472 (D.D.C. 1996) (dismissal is appropriate when “no useful purpose would ensure

by the retention of jurisdiction”). The doctrine permits a court to “refer” actions to an

administrative agency when the core questions raised in a lawsuit “require[] the resolution of issues

which, under a regulatory scheme, have been placed within the special competence of an

administrative body.” United States v. Western Pacific R.R. Co., 352 U.S. 59, 64 (1956). The

purpose of the doctrine, courts have emphasized, is to utilize “the advantages of allowing an

agency to apply its expert judgment” including weighing “the policy judgments needed to

implement an agency’s mandate.” Allnet Commc’n Serv., Inc. v. Nat’l Exch. Carrier Ass’n, Inc.,

965 F.2d 1118, 1120 (D.C. Cir. 1992). Although “[n]o fixed formula exists for applying the

doctrine of primary jurisdiction,” the Supreme Court has noted that it is particularly fitting for

cases “requiring the exercise of administrative discretion.” Western Pacific R.R. Co., 352 U.S. at

64. “It is sufficient that an administrative agency’s decision will ultimately be a material aid in

resolving the pending litigation to invoke the doctrine of primary jurisdiction.” Nat’l Marketing

Consultants, Inc. v. Blue Cross and Blue Shield Assoc., No. 87 C 7161, 1987 U.S. Dist. LEXIS

10840 (N.D. Ill. Nov. 19, 1987) (citing Ricci v. Chicago Mercantile Exchange, 409 U.S. 289, 305

(1973)).

         The issues presented here (i.e., natural resources damages that the United States “may”

sustain)29 fall squarely within the scope and purposes of the primary jurisdiction doctrine. If this

Court allows such claims to proceed, it would be tasked with substituting its judgment with that of


         29
              Rec. Doc. 19, Counterclaims ¶¶ 76, 77, and 85.

{N4056702.1}                                      38
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 42 of 48




the very agency that created these rules and regulates conduct under them. As such, all claims for

natural resources damages should be dismissed under the doctrine of primary jurisdiction.

         D.      The Government has Not Exhausted the Administrative Process or
                 Administrative Remedies.

         Moreover, the United States has not fully exhausted the administrative process and its

attendant remedies. Nor has Taylor Energy had the opportunity to fully exhaust any potential

administrative remedies with respect to the NRDA. “Motions to dismiss for failure to exhaust

administrative remedies are . . . appropriately analyzed under Rule 12(b)(6).” See Winston v.

Clough, 712 F. Supp. 2d 1, 6 (D.D.C. 2010) (citation omitted). These exhaustion requirements are

not jurisdictional, but rather are “similar to a statute of limitations.” Colbert v. Potter, 471 F.3d

158, 167 (D.C. Cir. 2006). Therefore, they are properly raised in a Rule 12(b)(6) motion to dismiss.

See Rosier v. Holder, 833 F.Supp.2d 1, 5 (D.D.C. 2011) (citing Artis v. Bernanke, 630 F.3d 1031,

1034 n.4 (D.C. Cir. 2011)).

         In Randolph-Sheppard Vendors of Am. v. Weinberger, the United States Court of Appeals

for the District of Columbia recognized:

         It is a “long settled rule of judicial administration that no one is entitled to judicial
         relief for a supposed or threatened injury until the prescribed administrative remedy
         has been exhausted.” Myers, supra, 303 U.S. at 50-51 (footnote omitted); see
         McKart, supra, 395 U.S. at 193. Moreover, the policy of exhaustion “is particularly
         viable where an established scheme of decision making might be undermined by
         permitting circumvention of administrative procedures.” Wallace v. Lynn, 165 U.S.
         App. D.C. 363, 507 F.2d 1186, 1190 (D.C. Cir. 1974).

795 F.2d 90, 104 (D. C. Cir. 1986) (emphasis added). Here, the regulations establish a detailed

process and hierarchy that would be undermined by permitting this action to proceed now. See id.

Moreover, the express language of the regulations dictate when the United States can file a judicial

action for natural resources damages. And, it is not until after the agency has undertaken an




{N4056702.1}                                        39
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 43 of 48




assessment, developed a final restoration plan, and presented the claim to the responsible party

(among other things) – none of which have yet occurred. See 15 C.F.R. § 990.64.

         Further, the United States fails to allege any facts in its Counterclaims sufficient to state a

claim related to natural resources damage. It has not even alleged that it has undertaken, much less

completed, the NRDA Process. Nor has it alleged sufficient facts to establish that natural resources

were in fact damaged as a result of the MC20 Incident. And, the United States has not alleged any

facts that it has incurred costs or expenses in the restoration or replacement of natural resources

damages or destroyed as a result of the discharge of oil of a hazardous substance in violation of

Section 311(b) of the CWA, 33 U.S.C. § 1321 (b). Again, such claims are speculative and

premature.

         The Counterclaims only allege that “[t]he United States may sustain [natural resources]

‘damages,’” and “may incur costs or expenses in the restoration or replacement of natural resources

damaged or destroyed as a result of the discharge of oil or a hazardous substance. . . .” Rec. Doc.

19, Counterclaims ¶¶ 76, 77, and 85 (emphasis added). These non-specific, speculative, and

conclusory allegations are completely insufficient to state a claim. Twombly, 550 U.S. at 556 (“A

formulaic recitation of the elements of a cause of action will not do.”); Beavers, 566 F.3d at 439

(“[C]onclusory allegations or legal conclusions masquerading as factual conclusions” are not

considered); Mikkilineni, 2003 U.S. Dist. LEXIS 13669, *12-13 (citing Kowal, 16 F.3d at 1276

(D.C. Cir. 1994) (“The court need not accept as true legal conclusions cast as factual allegations.”).

And, they certainly do not establish that the required administrative process has run its course and

that the applicable administrative remedies have been exhausted.

         To the contrary, although the MC20 Incident occurred nearly 16 years ago, Taylor Energy

is not aware of any natural resources damage or monetary amounts incurred by the United States



{N4056702.1}                                       40
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 44 of 48




related to actual natural resources damages. A Final Restoration Plan has not even been developed

much less has a written demand been presented to Taylor Energy. See 15 C.F.R. § 990.62.30 It is

only after this (and other procedural requirements that have not yet been met) that the United States

may file a judicial action for damages. See 15 C.F.R. § 990.64.

         Because there can be no dispute that the NRDA Process is not complete, any judicial action

seeking recovery of alleged natural resources damages is premature. This Court should dismiss the

Counterclaims seeking natural resources damages pursuant to Rules 12(b)(1) and 12(b)(6) because

they are premature and not ripe for adjudication. Both the doctrine of primary jurisdiction and the

failure to exhaust administrative remedies compel such a result.

IX.      The Counterclaims Seeking Penalties Must be Dismissed Pursuant to Rule 12(b)(6)
         for Failure State a Claim.

         When considering a Rule 12(b)(6) motion, courts look to Rule 8(a) to determine whether

particular claims and causes of action have been adequately pled in the complaint. See Hill v.

Smoot, 308 F. Supp. 3d 14, 18 (D.D.C. 2018); Bradley v. NCAA, 249 F. Supp. 3d 149, 157 (D.D.C.

2017). Pursuant to Rule 8(a), a complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a); see also Twombly, 550 U.S. at

555 (citation omitted). Although “[t]he pleading standard Rule 8 announces does not require

detailed factual allegations, . . . it demands more than an unadorned, the defendant-unlawfully

harmed-me accusation.” Iqbal, 556 U.S. at 678 (citations omitted). Stated differently, a plaintiff

must allege “more than labels and conclusions” to survive a Rule 12(b)(6) motion. Twombly, 550

U.S. at 555. The plaintiff must come forward with well-pleaded facts that permit the court to infer



         30
          See discussion in Section IV, supra, regarding presentment as a mandatory condition
precedent to judicial action, which is equally applicable in the context of presentment under See
15 C.F.R. § 990.62, and incorporated by reference as if fully set forth herein.

{N4056702.1}                                     41
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 45 of 48




more than the mere possibility of misconduct. Iqbal, 556 U.S. at 678; see also Bryant v. Taylor,

244 F. Supp. 3d 209, 212 (D.D.C. 2017) (“This test is context-specific, but the key inquiry is

whether the alleged facts permit the court to infer more than the mere possibility of misconduct.”)

(citations omitted) (internal quotations omitted)). It follows that “where the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not ‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679.

         Rule 8(a) “contemplate[s] the statement of circumstances, occurrences, and events in

support of the claim presented” and does not authorize a “bare averment that he wants relief and

is entitled to it.” Twombly, 550 U.S. at 555 & n.3. Here, the Counterclaims for penalties under

Section 311(b)(7) of the Clean Water Act (“CWA”), 33 U.S.C. § 1321(b)(7) is simply that – a

“bare averment that [it] wants [penalties] and is entitled to [them].” See id.

         In its Counterclaims, the United States alleges that Taylor Energy is liable for a civil

penalty of up to $37,500 per day of violation or up to $2,100 per barrel of oil discharged for each

violation of Section 311(b)(3) of the CWA that occurred after December 6, 2013, through

November 2, 2015 and up to $48,192 per day or up to $1,928 per barrel of oil discharged for each

violation of Section 311(b)(3) of the CWA that occurred after November 2, 2015, pursuant to

CWA Section 311(b)(7), 33 U.S.C. § 1321(b)(7), and 40 C.F.R. § 19.4. See Rec. Doc. 19,

Counterclaims ¶ 89). It is true that “[a]ny person who is the owner, operator, or person in charge

of any vessel, onshore facility, or offshore facility from which oil or a hazardous substance is

discharged in violation of paragraph (3), shall be subject to a civil penalty in an amount up to

$25,000 per day of violation or an amount up to $1,000 per barrel of oil or unit of reportable

quantity of hazardous substances discharged.” 33 U.S.C. § 1321(b)(7)(A). The United States,




{N4056702.1}                                     42
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 46 of 48




however, does not set forth any specific facts related to the timing of the discharge,31 the quantity

of the discharge, or circumstances surrounding the discharge.32

         Moreover, it fails to give any specificity to the factors that courts consider when deciding

whether to even award a claim for civil penalties. See 33 U.S.C. § 1321(b)(8). These factors, which

are specifically outlined in the statute, include “seriousness of the violation or violations, the

economic benefit to the violator, if any, resulting from the violation, the degree of culpability

involved, any other penalty for the same incident, any extent, and degree of success of any efforts

of the violator to minimize or mitigate the effects of the discharge, the economic impact of the

penalty on the violator, and any other matters as justice may require.” See id. Although the judicial

award of civil penalties is highly discretionary, the Counterclaims are so bare that the court has no

basis for which to even exercise its discretion to assess any purported penalties. Tull v. United

States, 481 U.S. 412, 427 (1987). As such, the United States’ claim for penalties should be

dismissed outright since it is completely devoid of any specificity.

         Additionally, the Counterclaims seek penalties against Taylor Energy of up to $150,000

per day of violation or $5,300 per barrel of oil discharged for each violation of Section 311(b)(3)

of the CWA that occurred after December 6, 2013 through November 2, 2015, and at least

$192,768 or up to $5,783 per barrel for violations that occurred after November 2, 2015, to the

extent that the violation is the result of gross negligence or willful misconduct, pursuant to CWA


         31
          To the extent that the United States does plead with additional specificity as required by
Twombly and Iqbal, any claim for penalties is nevertheless beyond the applicable statute of
limitations. Taylor Energy expressly reserves all rights in this regard.
         32
           Taylor Energy expressly reserves all defenses related to the Government’s express
instructions to Taylor Energy not to engage in any further decommissioning activity following
Taylor Energy’s successful completion of numerous interventions wells and other
decommissioning activities, as the risks would outweigh any benefits, and be illegal under 43
U.S.C. § 1332(6) and 30 C.F.R. § 250.1703(g).

{N4056702.1}                                     43
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 47 of 48




Section 311(b)(7), 33 U.S.C. § 1321(b)(7), and 40 C.F.R. § 19.4. As recited in the Counterclaims,

civil penalties can be increased pursuant to Section 311(b)(7)(D), 33 U.S.C. § 1321(b)(7)(D), only

if the violation results from “gross negligence or willful misconduct.” The Counterclaims,

however, are devoid of any facts to support this theory of enhanced liability, and therefore it fails

to state a claim for increased penalties.

         Instead of pleading any facts in support of its burden, the United States simply repeats the

standard for determining if increased penalties are recoverable. Rec. Doc. 19, Counterclaims ¶ 90.

Indeed, the Counterclaims are completely devoid of any specific facts or allegations contending

that Taylor Energy acted with “gross negligence or willful misconduct.” A complaint (here, the

Counterclaims) cannot survive a motion to dismiss with only “a formulaic recitation of the

elements.” Twombly, 550 U.S. at 555. Because that is all the United States provides, its claim for

increased penalties must be dismissed under Rule 12(b)(6).

                                            CONCLUSION

         Various independent grounds exist for the dismissal of the Counterclaims against Taylor

Energy asserted in this Court. Accordingly, the Counterclaims should be dismissed in their

entirety.




{N4056702.1}                                     44
        Case 1:20-cv-01086-JDB Document 27-1 Filed 07/31/20 Page 48 of 48




         DATED this 31st day of July, 2020.

                                                 Respectfully submitted,


                                                 /s/ Carl D. Rosenblum
                                                 CARL D. ROSENBLUM, T.A. (LA #02083)
                                                 (Admitted Pro Hac Vice)
                                                 ALIDA C. HAINKEL (LA #24114)
                                                 (Admitted Pro Hac Vice)
                                                 LAUREN C. MASTIO (LA #33077)
                                                 (Admitted Pro Hac Vice)
                                                 TAYLOR K. WIMBERLY (LA #38942)
                                                 (Admitted Pro Hac Vice)
                                                 Jones Walker LLP
                                                 201 St. Charles Avenue, 49th Floor
                                                 New Orleans, Louisiana 70170-5100
                                                 Telephone: (504) 582-8000
                                                 Facsimile: (504) 589-8296
                                                 E-mail: crosenblum@joneswalker.com

                                                 And

                                                 /s/ Paul A. Debolt
                                                 PAUL A. DEBOLT (DC Bar No. 450904)
                                                 Venable LLP
                                                 600 Massachusetts Avenue, NW
                                                 Washington, D.C. 20001
                                                 Telephone: (202) 344-4000
                                                 Email: PADebolt@Venable.com

                                                 Attorneys for Taylor Energy Company LLC,
                                                 Plaintiff/Counterclaim Defendant

                                   CERTIFICATE OF SERVICE

         I certify that on this 31st day of July, 2020, a true and correct copy of the foregoing pleading

was filed electronically with the Clerk of Court of the District of Columbia by using the CM/ECF

system, which provides notice of filing to all counsel of record by electronic means.

                                                 s/ Carl D. Rosenblum
                                                 CARL D. ROSENBLUM




{N4056702.1}                                       45
